Citation Nr: 0507009	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from July 1944 to July 1946.  

In July 1978, the Nashville, Tennessee, Regional Office (RO) 
denied service connection for the cause of the veteran's 
death.  The appellant was informed in writing of the decision 
and her appellant rights in July 1978.  She did not submit a 
notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which denied 
both service connection for the cause of the veteran 's death 
and basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In December 
2003, the Board remanded the appellant's claims to the RO for 
additional action.  

In October 2004, the RO determined that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant has been represented 
throughout this appeal by the American Legion.  

For the reasons and bases discussed below, both the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 are DENIED.  


FINDINGS OF FACT

1.  In July 1978, the RO denied service connection for the 
cause of the veteran's death.  In July 1978, the appellant 
was informed in writing of the adverse decision and her 
appellate rights.  The appellant did not submit a timely 
notice of disagreement with the adverse decision.  

2.  The additional documentation submitted since the July 
1978 RO decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
appellant's claim.

3.  The veteran received an honorable discharge.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  


CONCLUSIONS OF LAW

1.  The July 1978 RO decision which denied service connection 
for the cause of the veteran's death is final.  New and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2004).  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 has not been 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of an appellant's claim 
and the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  

A.  Prior Final RO Decision

In July 1978, the RO denied service connection for the cause 
of the veteran's death as the record did not establish the 
veteran's death was due to a service-connected disability.  
In July 1978, the appellant was informed in writing of the 
adverse decision and her appellate rights.  The appellant did 
not submit a timely notice of disagreement with the adverse 
decision.  

The evidence considered by the RO in formulating its July 
1978 rating decision may be briefly summarized.  The 
veteran's June 1978 death certificate states that the 
immediate cause of death was "natural causes."  In her June 
1978 Application for Dependency and Indemnity Compensation or 
Death Pension and Accrued Benefits by Widow/er or Child (VA 
Form 21-534), the appellant indicated that she was not 
"claiming that the cause of death was due to service."  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.    Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the July 1978 rating decision consists of a photocopy of the 
veteran's June 1978 death certificate and written statements 
from the appellant.  The veteran's death certificate was 
previously considered by the RO in reaching its July 1978 
determination.  In her October 2002 Appeal to the Board (VA 
Form 9), the appellant acknowledged that the veteran's death 
certificate indicated only that the veteran succumbed to 
"natural causes" and there was no relevant clinical 
documentation available to address the specific cause of his 
death.  Notwithstanding these facts, she believed that the 
veteran sustained inservice psychiatric and knee disabilities 
which precipitated an ultimately fatal heart disorder.  The 
appellant recalled that the veteran's body was found at their 
home with "a fist clenched over his chest which could have 
indicated chest pain."  
In reviewing the additional documentation submitted into the 
record since the July 1978 RO decision, the Board observes 
that it is cumulative in nature.  The veteran's death 
certificate lists the cause of the death as "natural 
causes."  The appellant's written statements on appeal 
acknowledge that there is no available objective and 
competent documentation as to the specific cause of the 
veteran's death.  The appellant asserts that the veteran 
succumbed to a fatal heart disorder which was incurred 
secondary to chronic psychiatric and orthopedic disorders 
which originated during active service.  The additional 
documentation contains no new medical evidence.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the additional documentation is new but is also cumulative 
and not of sufficient significance that it must be considered 
in order to fairly decide the merits of the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  


II.  Dependents' Educational Assistance

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran was discharged under other than dishonorable 
conditions and either a permanent total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. 
§§ 21.3020, 21.3021 (2004).  

The veteran was honorably discharged from active service.  At 
the time of the veteran's death, service connection was not 
in effect for any disability.  Service connection has been 
denied for the cause of the veteran's death.  The Board has 
denied the appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  Therefore, the Board finds that basic 
eligibility for Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 is not established.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issues of whether new and material evidence has 
been received to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
and basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the 
application and claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  In 
March 2001 and March 2004, the appellant was provided with 
VCAA notices which informed her of the evidence needed to 
support her application and claim; what actions she needed to 
undertake; and how the VA would assist her in developing her 
application and claim.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her application and claim and to respond to the VA notice.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the appellant's application 
and claim would not constitute prejudicial error.  


ORDER

The appellant's application to reopen her claim of 
entitlement to service connection 


is DENIED.  Basic eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 is 
DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


